 



Exhibit 10.1

Superconductor Technologies Inc.

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is made and entered into as of
April 11, 2005, by and between Superconductor Technologies Inc., a Delaware
corporation (the “Company”), and Terry White, an individual (the “Executive”),
with reference to the following facts:

     A. The Company, headquartered in Santa Barbara, California, is the global
leader in developing, manufacturing, and marketing superconducting products for
wireless networks.

     B. Executive is an executive with broad sales experience in the
telecommunications industry.

     C. The Company wishes to hire Executive for the position of Vice President
of Worldwide Sales, and Executive wishes to be hired for such position, on the
terms and conditions set forth in this Agreement.

     NOW, THEREFORE, based on the above premises and in consideration of the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

     1. Employment with the Company.

          1.1 Position and Duties. Subject to the terms set forth herein, the
Company agrees to employ Executive as Vice President of Worldwide Sales, and
Executive hereby accepts such employment. Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with his
position, consistent with the Restated Bylaws of the Company and as reasonably
required by the Company’s Board of Directors (the “Board”). Executive will
report to the Company’s President and Chief Executive Officer.

          1.2 Full Time and Best Efforts. Executive will perform his duties
faithfully and to the best of his ability and will devote his full business time
and effort to the performance of his duties hereunder. Executive will not engage
in any other employment or business activities for any direct or indirect
remuneration that would be directly harmful or detrimental to, or that may
compete with, the business and affairs of the Company, or that would interfere
with his duties hereunder. Executive acknowledges that frequent travel may be
necessary in carrying out his duties hereunder

          1.3 Company Policies. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, including but not limited to those relating to protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control. This
Agreement shall not be effective until the Executive signs the Company’s
standard Employee Proprietary Information Agreement.

     2. At-Will Employment. Executive’s employment with the Company is “at-will”
and may be terminated at any time without cause by either party. Termination of
the employment relationship is the right of each party and will not constitute a
breach of this Agreement. No provision of this Agreement shall be construed as
conferring upon Executive a right to continue as an employee or executive of the
Company or any subsidiary or affiliated entity. In the event

 



--------------------------------------------------------------------------------



 



of termination, Executive will voluntarily and immediately resign from any and
all director and officer positions he may hold with the Company and subsidiary
or affiliate.

     3. Compensation.

          3.1 Base Salary. The Company will compensate Executive for services
rendered hereunder at the rate of Two Hundred Twenty Thousand Dollars ($220,000)
per year payable in accordance with the Company’s normal payroll practices and
subject to payroll deductions as may be necessary or customary for the Company’s
salaried employees. The Compensation Committee of the Board (the “Compensation
Committee”) will review, and in its sole discretion may increase, the Base
Salary each year.

          3.2 Performance Bonus. The Company will pay Executive an annual
performance bonus based upon achievement of performance goals. The sales
incentive bonus for 2005 shall be based on a mutually acceptable revenue plan
for net commercial product sales as follows:

          Net Commercial         Product Sales   Bonus Formula       (% of Plan)
  (Percentage of Base Salary)  
Less than 70%
  0%
 
   
70% to 100%
  10% to 30% (linear scale)
 
   
Over 100%
  2.0% of the amount by which net
 
  commercial product sales exceed plan

     The term “net commercial product sales” shall mean the actual net
commercial product sales for 2005 as finally determined and set forth in the
Company’s audited financial statements. The foregoing sales targets and bonus
payments are for the full year 2005 and will be pro rated based on Executive’s
actual start date. The bonus structure for future years is to be mutually agreed
upon.

          3.3 Equity Incentive Compensation.

               3.3.1 Option Grants. The Company will grant Executive a
non-qualified stock option under its 2003 Equity Incentive Plan to purchase One
Million (1,000,000) shares of common stock with a per share exercise price equal
to the fair market value of the Company’s common stock on the date the
stockholders approve an increase in the number of shares of stock authorized for
grants under the 2003 Equity Incentive Plan.

               3.3.2 Other Terms. All of the options granted under this
Section 3.3 will (a) have a term of ten (10) years, (b) vest 25% on the first
anniversary of Executive’s start date with the Company and 75% in 36 equal
monthly installments thereafter, (c) have such other terms as are contained in
the Company’s standard form of stock option agreement presently in use and not
inconsistent with the terms of this Agreement and (d) be subject to all the
terms and conditions of the Company’s 2003 Equity Incentive Plan.

               3.3.3 Stockholder Approval of Plan Increase. The Company will
submit a request to its stockholders at the upcoming 2005 annual meeting to
increase the number of shares of stock authorized for grants under the 2003
Equity Incentive Plan. If the stockholders decline to approve the increase, the
Company will grant options to the Company’s CEO and to Executive under the 2003
Equity Plan (priced with a per share exercise price equal to the fair market
value of the Company’s common stock on the date the stockholders decline to
approve the increase) as and when additional options become available under the
plan as a result of the

2



--------------------------------------------------------------------------------



 



expiration and forfeiture of other stock options outstanding under the plan
until is has fulfilled its obligations to CEO and to Executive under
Section 3.3.1. The Company will allocate shares from each available grant sixty
percent (60%) to the CEO and forty percent (40%) to Executive. The Company will
not grant any further stock options under the 2003 Equity Incentive Plan until
it has fulfilled its obligations to the CEO and to Executive under
Section 3.3.1.

     4. Benefits. Executive shall be entitled to participate in the employee
benefit plans and programs of the Company, if any, to the extent that his
position, tenure, salary, age, health and other qualifications make him eligible
to participate in such plans or programs, subject to the rules and regulations
applicable thereto. Subject to Section 10.5.4, the Company reserves the right to
cancel or change the benefit plans and programs it offers to its employees at
any time.

     5. Business Expenses. The Company shall reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

     6. Termination Before a Change of Control.

          6.1 Involuntary Termination. If Executive’s employment with the
Company is terminated before a Change of Control due to an Involuntary
Termination, then Executive shall be entitled to receive the following:

               6.1.1 a severance payment equal to six (6) months of Executive’s
Base Salary as in effect on the date of the Involuntary Termination, paid in
accordance with then prevailing payroll practice; and

               6.1.2 six (6) months of coverage for Executive and his
spouse/dependents under group health, life or other similar insurance plans
substantially comparable to the group health, life and other similar insurance
plans in which Executive and his spouse/dependents participated on the date of
such termination,

          6.2 Other Termination. If Executive’s employment is terminated before
a Change of Control for any reason other than an Involuntary Termination, then
Executive shall not be entitled to receive severance or other benefits pursuant
to this Agreement, but may be eligible for those benefits (if any) as may then
be established under the Company’s severance and benefits plans and policies
existing at the time of such termination.

          6.3 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit contemplated by this Section 6 (whether by
seeking new employment or in any other manner). No such payment shall be reduced
by earnings that the Executive may receive from any other source.

     7. Change of Control.

          7.1 Benefits. In the event of a Change of Control, Executive shall be
entitled to receive the following in lieu of any payments or other benefits
under Section 6 (Termination Before Change of Control) and regardless of whether
Executive’s employment is continued or terminated (except as expressly provided
below in Section 7.1.2 and Section 7.1.3):

               7.1.1 accelerated vesting of fifty percent (50%) of Executive’s
unvested stock options;

               7.1.2 accelerated vesting of the remaining fifty percent (50%) of
Executive’s options if and only if Executive does not resign during the six
month period following the date of the Change of Control; and

3



--------------------------------------------------------------------------------



 



               7.1.3 if Executive is terminated due to an Involuntary
Termination, then he shall receive a lump sum payment equal to one (1.0) times
Executive’s Base Salary as in effect on the date of the Involuntary Termination.

          7.2 Excise Taxes. In the event that it is determined that any payment
or distribution of any type to or for the benefit of the Executive made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of section 280G of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”)) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then such payments or distributions shall be limited to
such amount which would result in no portion of the payments or distributions
being subject to the Excise Tax.

          7.3 Determination of Excise Tax. All mathematical determinations and
all determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under Section 7.2, shall be made by Deloitte & Touche LLP (or the Company’s then
current tax accounting firm) (the “Tax Firm”), who shall provide their
determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any relevant matters, both to the Company
and to the Executive within seven (7) business days of the Executive’s
termination date, if applicable, or such earlier time as is requested by the
Company or by the Executive. If applicable, the Tax Firm shall furnish the
Executive with a written statement that it has concluded that no Excise Tax is
payable (including the reasons therefor) and that the Executive has substantial
authority not to report any Excise Tax on the Executive’s federal income tax
return. Any determination by the Tax Firm shall be binding upon the Company and
the Executive, absent manifest error. The Company shall pay the fees and costs
of the Tax Firm.

     8. Condition to Severances Payments. All severance payments and other
benefits provided under Sections 6 and 7 are conditioned on Executive’s
continuing compliance with this Agreement and the Company’s policies and
Executive’s execution of a release of claims and covenant not to sue
substantially in the form provided in Exhibit A upon termination of employment .

     9. Indemnification. The Company and Executive will concurrently herewith
execute an Indemnification Agreement identical in form and substance to the
Indemnification Agreement currently in effect for the Company’s other Executive
Officers.

     10. Definitions.

          10.1 Base Salary. “Base Salary” means Executive’s annualized base
salary under Section 3.1 and as may be subsequently adjusted upward for
increases.

          10.2 Cause. “Cause” means the occurrence of anyone or more of the
following:

               10.2.1 Executive’s conviction by, or entry of a plea of guilty or
nolo contendere in, a court of final jurisdiction for any crime which
constitutes a felony in the jurisdiction involved;

4



--------------------------------------------------------------------------------



 



               10.2.2 Executive’s misappropriation of funds or commission of an
act of fraud, whether prior or subsequent to the date hereof, upon the Company;

               10.2.3 willful disregard by Executive in the scope of Executive’s
services to the Company;

               10.2.4 a breach by Executive of a material provision of this
Agreement;

               10.2.5 a failure of Executive to substantially perform his duties
hereunder; or

               10.2.6 a failure of Executive to follow the lawful mandates of
the Board.

     Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause without (a) reasonable notice to Executive setting forth
the reasons for Company’s intention to terminate for Cause and (b) an
opportunity for Executive to be heard before the Board.

          10.3 Change of Control. “Change of Control” means the occurrence of
any of the following events on or after the effective date of this Agreement:

               10.3.1 When any “person,” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors, other than the following persons:

                    10.3.1.1 the Company,

                    10.3.1.2 a subsidiary of the Company,

                    10.3.1.3 a Company employee benefit plan, including any
trustee of such plan acting as trustee, or

                    10.3.1.4 any person who, as of the effective date of this
Agreement, has publicly disclosed in filings with the Securities and Exchange
Commission the beneficial ownership of more than 5% of the combined voting power
of the Company’s outstanding securities entitled to vote generally in the
election of directors;

               10.3.2 The stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve an agreement for the sale or disposition by the Company
of all or substantially all the Company’s assets;

               10.3.3 A change in the composition of the Board of Directors of
the Company, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(a) are directors of the Company as of the effective date of this Agreement, or
(b) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);

5



--------------------------------------------------------------------------------



 



               10.3.4 The sale, transfer or other disposition of all or
substantially all of the Company’s assets; or

               10.3.5 The stockholders of the Company approve the dissolution or
liquidation of the Company.

          10.4 “Executive Officer” shall have the meaning set forth in Rule 3b-7
under the Securities Exchange Act of 1934, as amended.

          10.5 Involuntary Termination. “Involuntary Termination” means the
occurrence of any one or more of the following:

               10.5.1 without Executive’s express written consent, a material
reduction of Executive’s duties or responsibilities relative to Executive’s
duties or responsibilities in effect immediately prior to such reduction, or the
removal of Executive from such duties and responsibilities, unless Executive is
provided with comparable duties and responsibilities over the same business
unit;

               10.5.2 without Executive’s express written consent, a material
reduction of the facilities and perquisites (including office space and
location) available to Executive immediately prior to such reduction;

               10.5.3 without Executive’s express written consent, a reduction
by the Company of Executive’s Base Salary in effect immediately prior to such
reduction, unless it occurs in connection with a restructuring or other
cost-cutting measure as evidenced by a comparable reduction in the base salary
of all Executive Officers;

               10.5.4 a material reduction by the Company in the kind or level
of employee benefits to which the Executive is entitled immediately prior to
such reduction with the result that the Executive’s overall benefits package is
significantly reduced;

               10.5.5 any purported termination of the Executive by the Company
which is not effected for Cause or for which the grounds relied upon are not
valid; or

               10.5.6 the failure of the Company to obtain the assumption of
this Agreement by any successors contemplated in Section 12.

The conversion of the Company into a subsidiary, division or other business unit
of any successor entity shall not constitute a triggering event under
Section 10.5.1 provided Executive has substantially the same duties and
responsibilities over such subsidiary, division or other business unit
immediately before and after such conversion.

     11. Advice of Counsel. Executive acknowledges that he has been represented
by counsel in the negotiation of this Agreement and is fully aware of his rights
and obligations under this Agreement.

     12. Successors.

          12.1 Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company,” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 12.1 or which becomes bound by the terms of this Agreement by operation
of law.

6



--------------------------------------------------------------------------------



 



          12.2 Executive’s Successors. Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

     13. Notice Clause.

          13.1 Manner. Any notice hereby required or permitted to be given shall
be sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
other address as shall have been designated by written notice by such party to
the other party .

          13.2 Effectiveness. Any notice or other communication required or
permitted to be given under this Agreement will be deemed given on the day when
delivered in person, or the business day after the day on which such notice was
mailed in accordance with Section 13.1.

     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the state of California.

     15. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in Los
Angeles in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Discovery shall be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure, including (without
limitation) such discovery as is specifically authorized by section 1283.05 of
the California Code of Civil Procedure, without need of prior leave of the
arbitrator under section 1283.05(e) of such Code. Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. The
Company shall bear the expense of the arbitrator.

     16. Attorneys’ Fees for Executive. The Company will reimburse Executive for
up to $2,000 of legal fees and costs incurred by Executive in connection with
the negotiation of this Agreement. Further, if any litigation or arbitration is
commenced (including any proceedings in a bankruptcy court) between the parties
concerning any provision of this Agreement and Executive is the prevailing party
in such proceeding, the Executive shall be entitled, in addition to such other
relief as may be granted, to recover his attorneys’ reasonable fees and costs
incurred by reason of such litigation or arbitration. The prevailing party shall
be determined by the court or arbitrator based upon an assessment of which
party’s major arguments or positions taken in the proceedings could fairly be
said to have prevailed over the other party’s major arguments or positions on
major disputed issues.

     17. Severability. The invalidity or unenforceability of any provision of
this Agreement, or any terms hereof, shall not affect the validity or
enforceability of any other provision or term of this Agreement.

     18. Confidentiality and Trading Restrictions. The parties agree the
existence and negotiation of this Agreement, and any non-public information
exchanged in connection therewith, are confidential (collectively, “Confidential
Information”). They will not disclose any Confidential Information except as
provided herein. Either party may disclose Confidential Information to its
employees and advisors who are required to have the information for the purpose
of providing assistance in the negotiations. The Company may disclose the
existence of the negotiations and this Agreement at such time as it determines
public disclosure is required under the applicable securities laws. The parties
will not use any Confidential

7



--------------------------------------------------------------------------------



 



Information except for the decision whether to enter into an employment
relationship and negotiating the terms of employment. Executive will refrain
from trading in the Company’s securities until 72 hours after public disclosure
by Company of this Agreement. Thereafter, Executive may trade in the Company’s
securities only in compliance with the Company’s Insider Trading Policy.

     19. Integration. This Agreement and any other agreement referred to herein
or executed contemporaneously herewith represent the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

     20. Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.

     21. Counterparts and Facsimile. This Agreement may be executed in
counterparts and by facsimile.

*** [NEXT PAGE IS SIGNATURE PAGE] ***

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.

      “Executive”   “Company”  

  SUPERCONDUCTOR TECHNOLOGIES INC.
 
   
 
   
Terry White
  Jeffrey A. Quiram, President and Chief Executive Officer

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Release of Claims and Covenant Not To Sue

     In consideration of the payments and other benefits that Superconductor
Technologies Inc. (the “Company”) is providing to ____________(“Executive”)
under the Employment Agreement entered into by and between Executive and the
Company, dated April ___, 2005, the Executive, on his/her own behalf and on
behalf of Executive’s representatives, agents, heirs and assigns, waives,
releases, discharges and promises never to assert any and all claims, demands,
actions, costs, rights, liabilities, damages or obligations of every kind and
nature, whether known or unknown, suspected or unsuspected that Executive ever
had, now have or might have as of the date of Executive’s termination of
employment with the Company against the Company or its predecessors, parent,
affiliates, subsidiaries, stockholders, owners, directors, officers, employees,
agents, attorneys, insurers, successors, or assigns (including all such persons
or entities that have a current and/or former relationship with the Company)
(the “Released Parties”) for any claims arising from or related to Executive’s
employment with the Company, its parent or any of its affiliates and
subsidiaries and the termination of that employment.

     These released claims also specifically include, but are not limited to,
any claims arising under any federal, state and local statutory or common law,
such as (as amended and as applicable) Title VII of the Civil Rights Act, the
Age Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Equal
Pay Act, the Fair Labor Standards Act, the Industrial Welfare Commission’s
Orders, the California Fair Employment and Housing Act, the California
Constitution, the California Government Code, the California Labor Code and any
other federal, state or local constitution, law, regulation or ordinance
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort and any claim for attorneys’ fees;
provided, however, that Executive does not release or discharge the Released
Parties from (i) any of the Company’s obligations to him under the Employment
Agreement, and (ii) any vested benefits to which he may be entitled under any
employee benefit plan or program subject to ERISA.

     Furthermore, the Executive acknowledges that this waiver and release is
knowing and voluntary and that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive acknowledges that there may exist facts or claims in
addition to or different from those which are now known or believed by Executive
to exist. Nonetheless, this Agreement extends to all claims of every nature and
kind whatsoever, whether known or unknown, suspected or unsuspected, past or
present. Executive also expressly waives the provisions of California Civil Code
section 1542, which provides: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him/her must have materially affected
his settlement with the debtor.” With respect to the claims released in the
preceding sentences, the Executive will not initiate or maintain any legal or
administrative action or proceeding of any kind against the Company or its
predecessors, parent, affiliates, subsidiaries, stockholders, owners, directors,
officers, employees, agents, successors, or assigns (including all such persons
or entities that have a current or former relationship with the Company), for
the purpose of obtaining any personal relief, nor assist or participate in any
such proceedings, including any proceedings brought by any third parties (except
as otherwise required or permitted by law). The Executive further acknowledges
that he/she has been advised by this writing that:

A-1



--------------------------------------------------------------------------------



 



  •   he/she should consult with an attorney prior to executing this release;  
  •   he/she has at least twenty-one (21) days within which to consider this
release;     •   he/she has up to seven (7) days following the execution of this
release by the parties to revoke the release; and     •   this release shall not
be effective until such seven (7) day revocation period has expired.

     Executive agrees that the release set forth above shall be and remain in
effect in all respects as a complete general release as to the matters released.

     
EXECUTIVE
   
 
   
                                                            
  Date:                                        

A-2